USCA4 Appeal: 22-6496       Doc: 9        Filed: 08/26/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6496


        JEOVANNY D. RODRIGUEZ-PORRAS,

                             Plaintiff - Appellant,

                      v.

        DEMETRIUS A. CLARK; MS. WHITE; NURSE PIEARE; NURSE ALLEN; DR.
        RAVEN J. BARNES,

                             Defendants - Appellees,

                      and

        BERTIE CORRECTIONAL INSTITUTION

                      Defendant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:21-ct-03275-BO)


        Submitted: August 23, 2022                                     Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 22-6496      Doc: 9        Filed: 08/26/2022     Pg: 2 of 3




        Jeovanny D. Rodriguez-Porras, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6496      Doc: 9        Filed: 08/26/2022     Pg: 3 of 3




        PER CURIAM:

               Jeovanny D. Rodriguez-Porras appeals the district court’s order dismissing his

        amended 42 U.S.C. § 1983 complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed

        the record and find no reversible error. Accordingly, we affirm the district court’s order.

        Rodriguez-Porras v. Bertie Corr. Inst., No. 5:21-ct-03275-BO (E.D.N.C. Apr. 4, 2022).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                      AFFIRMED




                                                    3